          Case 3:16-cv-01386-EMC Document 554 Filed 01/22/20 Page 1 of 2


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   JOHN S. YUN (Cal. Bar No. 112260)
 2 yunj@sec.gov
   MARC D. KATZ (Cal. Bar No. 189534)
 3 katzma@sec.gov

 4

 5 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 Telephone: (415) 705-2500

 8

 9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION

12 SECURITIES AND EXCHANGE COMMISSION,               Case No. 3:16-cv-01386-EMC
13                Plaintiff,                         PLAINTIFF SECURITIES AND
                                                     EXCHANGE COMMISSION’S REQUEST
14         v.                                        AND PROPOSED ORDER TO ALLOW
                                                     TELEPHONIC APPEARANCE OF
15 JOHN V. BIVONA; SADDLE RIVER                      COUNSEL FROM THE NEW YORK
   ADVISORS, LLC; SRA MANAGEMENT                     REGIONAL OFFICE
16 ASSOCIATES, LLC; FRANK GREGORY
   MAZZOLA,                                          Date: January 30, 2020
17                                                   Time: 1:30 p.m.
               Defendants, and                       Courtroom: 5
18                                                   Judge: Edward M. Chen
   SRA I LLC; SRA II LLC; SRA III LLC;
19 FELIX INVESTMENTS, LLC; MICHELE J.
   MAZZOLA; ANNE BIVONA; CLEAR
20 SAILING GROUP IV LLC; CLEAR
   SAILING GROUP V LLC,
21
               Relief Defendants.
22

23

24

25

26

27

28



     TELEPHONIC APPEARANCE REQUEST                                    CASE NO. 3:16-CV-01386-EMC
          Case 3:16-cv-01386-EMC Document 554 Filed 01/22/20 Page 2 of 2



 1                           REQUEST FOR TELEPHONIC APPEARANCE

 2          Pursuant to the Local Rules of the Northern District of California, Plaintiff Securities and

 3 Exchange Commission (“the SEC” or “the Commission”) hereby requests that the Court allow

 4 Patricia Schrage, Esq., a bankruptcy counsel for the Commission in its New York Regional Office, to

 5 appear by telephone for the proceedings in this case on January 30, 2020. Ms. Schrage has been

 6 advising the Commission’s counsel on receivership, distribution and other issues, which are the

 7 subject of the hearing. Although she has sometimes appeared in person during the motion hearings,

 8 considerations of travel time and expense strongly favor having Ms. Schrage appear by telephone on

 9 January 30, 2020. Ms. Schrage wishes to attend telephonically using the Court Call dial in system. If
10 that is not possible, the Court can reach Ms. Schrage during the hearing at her direct dial number of

11 (212) 336-0163.

12 Dated: January 21, 2020                         Respectfully submitted,
13
                                                  /s/ John S. Yun
14                                                John S. Yun
                                                  Marc Katz
15                                                Attorneys for the Plaintiff Securities and Exchange
                                                  Commission
16

17                      ORDER AUTHORIZING TELEPHONIC APPEARANCE
18          Good cause appearing, the Court hereby authorizes the appearance by telephone of Patricia
19 Schrage, Esq., a bankruptcy counsel for the Commission in its New York Regional Office, for the

20 proceedings in this case on January 30, 2020. The Courtroom Deputy is authorized to allow Ms.

21 Schrage to appear using the Court Call dial in system.

22          SO ORDERED.
23

24                   22 2020
     Dated: January ___,
                                                  JUDGE EDWARD M. CHEN
                                                  United States District Court
25

26

27

28

      TELEPHONIC APPEARANCE REQUEST                    1                        CASE NO. 3:16-CV-01386-EMC
